DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 03/16/2013, was being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are pending.

Election
Applicant’s election of Invention I with traverse in the Reply filed 06/04/2021 is acknowledged. The elected Invention encompasses claims 1-25. Claims 22-25 are withdrawn and cancelled below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Claims 22-25 are being cancelled, and the title is being amended. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffery Killian (Reg. No. 50,891) on 08/19/2021.


The claims have been amended as follows:
Claims 22-25 have been cancelled.

The title has been amended as follows:
UNIVERSAL INVERTED REACTOR

Allowable Subject Matter
Claims 1-21 are allowable over the prior art of record.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a fission reactor comprising an arrangement of axially extending rings, primary axial tubes, webbings, and primary and secondary channels in the particular manner recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL at telephone number (571) 272-3191. The examiner can normally be reached on Monday-Thursday from 7:00 AM - 5:00 PM EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith (SPE) can be reached at (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646